Citation Nr: 9920275	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-12 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability. .  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), whereby the veteran's claims 
identified on the first page of this decision were denied.  

It also appears that the veteran's representative may be 
claiming permanent and total disability for pension purposes 
and the RO should attempt to clarify if that is the case.


REMAND

The Board notes that the veteran failed to report to his 
medical examination scheduled for May 21, 1998, but that the 
RO also received what appears to be a new address for the 
veteran.  Given these facts it we are uncertain if he 
received notice to report. At any rate, the Board believes 
that a thorough examination would be helpful in deciding the 
veteran's claims. 

Also, the Board notes that there may be additional VA medical 
records that do not appear to be associated with the 
veteran's claims folder.  In addition, the veteran's 
representative has requested that VA obtain the veteran's 
Social Security Administration records.  

In addition, because his total disability for individual 
unemployablility based on service connected disabilities 
claim is inextricably intertwined with his increased rating 
claim, that issue is also remanded to the RO.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO:  (A)  should also attempt to 
obtain all records, specifically, from 
the "PTSD program", Tuskeegee Mental 
Hygiene Clinic, and the January 1998 
hospitalization report from the VAMC in 
Tuskeegee, that were referenced in the 
veteran's February 1998 hospitalization 
report, including all current records 
since February 1998.  If these attempts 
are unsuccessful, the RO shall document 
the unsuccessful attempts and associate 
the documentation with the veteran's 
claims folder;  

(B).  shall also reschedule the veteran's 
VA examinations; and particularly, the RO 
shall take all necessary action required 
to accomplish:  (a) notifying the veteran 
of the exact date and time of his 
scheduled PTSD examination appointment;  
(b) the effect of failing to report;  and 
(c) associating a copy of that dated 
notice with the veteran's claims file;   

(C).  should, after obtaining duly 
authorized releases, request that the 
veteran's Social Security Administration 
records, "including his DEQY report, 
showing employers of record", as 
requested by his representative, be 
obtained and associated with his claims 
folder; and   

(D).  should also furnish the veteran's 
claims file and a copy of this remand for 
review by the examiner prior to the 
examination.

3.  The examiner should review the 
veteran's history, as provided in his 
claims folder, and identify all mental 
disorders present.  The examiner shall 
also: 

(A) assess whether the veteran is able, 
or unable, to obtain or sustain gainful 
employment, due to his service connected 
PTSD; and 

(B)  provide a current GAF attributable 
to the veteran's PTSD.  

If either of these determinations are not 
medically ascertainable, the examiner 
shall so note on the examination report.  

4.  Following completion of the above, 
the RO should review the veteran's 
examination reports and ensure that all 
of the development action has been 
conducted and completed in full.  

5.  The RO should then review the 
veteran's claims, and determine whether 
they can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








